 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                            Case No. MJ19-217

10                                  Plaintiff,

11          v.                                            DETENTION ORDER
12   LARRY P. SMITH,
13
                                    Defendant.
14

15   Offenses charged:
16          Count 1 and 2:        Receipt and Distribution of Visual Depictions of Minors Engaged
17                                in Sexually Explicit Conduct in violation of 18 U.S.C. §§
                                  2252(a)(2), 2252A(a)(5)(B)
18
     Date of Detention Hearing: May 22, 2019
19
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
20
     based upon the reasons for detention hereafter set forth, finds:
21
            REASONS FOR DETENTION
22
            1.      Defendant has stipulated to detention.
23
            IT IS THEREFORE ORDERED:
24
            (1)     Defendant shall be detained pending transfer to the Northern District of Ohio,
25
                    shall be committed to the custody of the Attorney General for confinement in a
26


      DETENTION ORDER
      18 U.S.C. § 3142(i)
      Page 1
 1
                correction facility separate, to the extent practicable, from persons awaiting or
 2
                serving sentences or being held in custody pending appeal;
 3
          (2)   Defendant shall be afforded reasonable opportunity for private consultation with
 4
                counsel;
 5
          (3)   On order of a court of the United States or on request of an attorney for the
 6
                government, the person in charge of the corrections facility in which defendant
 7
                is confined shall deliver the defendant to a United States Marshal for the
 8
                purpose of an appearance in connection with a court proceeding; and
 9
          (4)   The Clerk shall direct copies of this Order to counsel for the United States, to
10
                counsel for the defendant, to the United States Marshal, and to the United States
11
                Pretrial Services Officer.
12
          DATED this 22nd day of May, 2019.
13


                                                      A
14

15                                                    MICHELLE L. PETERSON
16                                                    United States Magistrate Judge

17

18

19

20

21

22

23

24

25

26


     DETENTION ORDER
     18 U.S.C. § 3142(i)
     Page 2
